Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received June 7th 2021.  Claims 1, 6-8, 13-15 have been amended.  Claims 4, 11-12, and 16-19 have been canceled. Claims 1-3, 5-10, 13-15, and 21-28 have been entered and are presented for examination.
Application 16/553,908 is Continuation of US Application 15/103,673 (06/10/2016),  15/103,673 is a 371 of PCT/KR2014/012268 (12/12/2014) PCT/KR2014/012268 has US Provisional Application 61/922,101 (12/31/2013),  PCT/KR2014/012268 has US Provisional Application 61/914,975 (12/12/2013).
Response to Arguments
Applicant’s arguments, filed June 7th 2021, have been fully considered, but moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2013/0322276) in view of Sirotkin et al. (US 2015/0092553) in view of Yu et al. (US 2016/0242152).
Regarding claim 1, 8, 15, 28, Pelletier et al. discloses a method for performing wireless communication (see Abstract [D2D communication network, wireless]), a user equipment (UE) (see Figure 1A), the method comprising: receiving, from a base station, information regarding a threshold (paragraphs 0078 and 0132 [The measuring device may be configured to report for each configured set of subbands whether or not a specific quality metric threshold is met; configured using RRC signaling]); measuring an RSSI for each resource region in a plurality of resource regions configured for communication between the UE and another device the RSSI representing a received signal strength per symbol I in a corresponding resource region  (paragraphs 0129-0130 [WTRU , measuring D2D-RSSI, The D2D-RSSI in this case may consist of the total received power averaged over the reference signal resources; suggesting the RSSI of each must be known to get the average]).

However, the teachings of Sirotkin et al. and Pelletier et al. make obvious the features.  Sirotkin et al. discloses RAN may override signal strength (RSRP, RSNI, etc.) thresholds via RRC signaling. If RAN provides these thresholds the UE replaces them (paragraphs 0056 and 0060).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the RSSI thresholds could be provided to the UE via RRC signaling wherein the threshold would allow the UE to determine if any of the measurements meet requirements since Pelletier et al. discloses the measuring device may be configured to report for each configured set of subbands whether or not a specific quality metric threshold is met (paragraph 0132).
The references as combined above do not explicitly disclose obtaining a value by calculating a ratio of  the portion of the resources regions to the plurality of resource regions configured for the communication; and transmitting, through a measurement report, the value obtained by calculating the ratio to the base station.
However, Yu et al. discloses a threshold for under-utilized resources wherein a report on under-utilization or over-utilization of D2D discovery resources is sent from the user terminal; defining a threshold value for the number of free discovery resources versus a total number of D2D discovery resources (see Claim 1-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the method of Yu et al. can be applied using an RSSI threshold wherein the report would include the number of resources above the threshold versus a total number of D2D discovery resources.  The motivation for this is to indicate to the BS a number of resources above threshold vs total resources.

Regarding claim 2, 9, the references as combined further make obvious wherein the information regarding the RSSI threshold is signaled by the base station.
Sirotkin et al. discloses RAN may override signal strength (RSRP, RSNI, etc.) thresholds via RRC signaling. If RAN provides these thresholds the UE replaces them (paragraphs 0056 and 0060).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the RSSI thresholds could be provided to the UE via RRC signaling wherein the threshold would allow the UE to determine if any of the measurements meet requirements since Pelletier et al. discloses the measuring device may be configured to report for each configured set of subbands whether or not a specific quality metric threshold is met (paragraph 0132).

	Regarding claim 3, 10, Pelletier et al. further discloses wherein the plurality of resource regions configured for the communication is indicated by the base station (paragraph 0091 [The devices may be indicated the parameters for transmission and/or reception of the reference signal (e.g., index to set of PRBs, or other parameters)]).
	Regarding claim 6, 13, Pelletier et al. further discloses wherein the transmission of the measurement report is performed with a periodicity indicated through higher layer signaling (paragraph 0089 [periodic reference signal]).
Regarding claim 7, 14, Pelletier et al. further discloses wherein the transmission of the measurement report is performed in an event-triggered manner (paragraph 0088 [activation status from the transmitting WTRU]).
Regarding claim 21, Pelletier et al. further discloses wherein the plurality of resource regions relate to different frequency resources respectively (paragraphs 0131-0132 [one or more set of subbands]).
(paragraph 0132 [the measuring device may be configured with a quality metric and an associated minimum threshold. The measuring device may report for each configured subband whether or not the measured quality metric is above the threshold]).
Pelletier et al. does not explicitly disclose the metric is an RSSI. 
However, Sirotkin et al. discloses RAN may override signal strength (RSRP, RSNI, etc.) thresholds via RRC signaling. If RAN provides these thresholds the UE replaces them (paragraphs 0056 and 0060).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the RSSI thresholds could be provided to the UE via RRC signaling wherein the threshold would allow the UE to determine if any of the measurements meet requirements since Pelletier et al. discloses the measuring device may be configured to report for each configured set of subbands whether or not a specific quality metric threshold is met (paragraph 0132).
Regarding claim 23, Pelletier et al. further suggests wherein the ratio is related to a percentage (%) of the portion of the resource regions (paragraphs 0132-0134 [all, best, or worst are reported]).
Regarding claim 24, Pelletier et al. further suggests wherein the ratio indicates an amount of the portion of the resource regions in comparison to a total amount of the plurality of resource regions (paragraphs 0132-0134 [all, best, or worst are reported]).
Regarding claim 25, Pelletier et al. further suggests wherein the ratio indicates a number of the resource regions included in the portion in comparison to a total number of the plurality of resource regions (paragraphs 0132-0134 [all, best, or worst are reported]).
Regarding claim 26, Pelletier et al. further suggests wherein the UE transmits, though the measurement report, the ratio other than a reference signal received quality (RSRQ) (paragraph 0129 [The metric may include a D2D Reference signal receive power ( D2D-RSRP), e.g., the power of the reference signal as received by the measuring device]).
Regarding claim 27, Pelletier et al. further suggests wherein the ratio is related to reporting of a resource congestion level to the base station (paragraph 0129 [The metric may include an average throughput, e.g., the measuring device may estimate the average throughput expected from this link assuming a pre-defined transmit power and/or other pre-defined link parameters]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2013/0322276) in view of Sirotkin et al. (US 2015/0092553) in view of Yu et al. (US 2016/0242152) as applied to claim 1 above, and further in view of Li et al. (US 2013/0273923).
Regarding claim 5, Pelletier et al. discloses the measuring device may be configured to report for each configured set of subbands whether or not a specific quality metric threshold is met (paragraph 0132), but the references as combined above do not explicitly disclose adjusting a transmit power for the D2D communication based on the ratio information.
However, Li et al. discloses using RSRQ to determine a corrected transmission power between UEs and eNB then provides the resource allocation information, including the transmission power, for a direct link between the dUE1 and the dUE2 (paragraphs 0027-0028).
It would have been obvious to one of ordinary skill of in the art before the effective filing date of the invention to recognize the RSRQ ratio could be used to correct the transmission power to enable proper communication between UEs. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.